    The relief described hereinbelow is SO
    ORDERED

    Done this 13th day of October, 2018.




    Bess M. Parrish Creswell
    United States Bankruptcy Judge

  _______________________________________________________________
                            UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION (Montgomery)

IN RE:                              :               CASE NO: 18-30547-BMC
                                    :
                                    :               CHAPTER: 13
                                    :
GABRIELLE SWINDLE                   :
     Debtor                         :
---------------------------------- --               --------------------------------
HOME POINT FINANCIAL                :
CORPORATION,                        :
     Movant,                        :
                                    :               CONTESTED MATTER
vs.                                 :
                                    :
GABRIELLE SWINDLE,                  :
SABRINA L. MCKINNEY, Trustee        :
     Respondents.                   :
                                    :

   AGREED ORDER CONDITIONALLY DENYING MOTION FOR RELIEF FROM THE
                          AUTOMATIC STAY

       Home Point Financial Corporation, for itself, its successors and assigns (the “Movant”), filed a

Motion for Relief from Automatic Stay (the “Motion”) September 13, 2018, which was set for hearing

on September 24, 2018 (the “Hearing”). Movant seeks relief as to Debtor`s real property located in

Chilton County, Alabama, now or formerly known as 224 COUNTY ROAD 53, CLANTON, AL

35045 (the “Property”), as more particularly described in Exhibit “B” attached to the Motion. Movant


     Case 18-30547       Doc 38    Filed 10/15/18 Entered 10/15/18 10:08:48          Desc Main
                                     Document     Page 1 of 4
asserts that the Motion was properly served and hearing properly noticed. The parties reached an

agreement as follows:

       Movant shall supplement its Proof of Claim/file a Proof of Claim to include the following post-

petition mortgage arrearages totaling $6,887.05 (this amount does not include fees, expenses or charges

incurred to date and listed in the filed Motion but for which no Notice of Post-petition Mortgage Fees,

Expenses and Charges has yet been filed):



         Description                FROM               TO         Quantity     Amount          Total

Missed Payment Group 1         04/01/2018        10/01/2018      7           $867.53      $6,072.71

Bankruptcy Fees and Costs                                         1          $831.00      $831.00

Suspense Balance Credit                                           1          $-16.66      $-16.66




       Accordingly, by consent, it is hereby

       ORDERED that:

       Debtor payment to Trustee shall increase to $84.00 weekly. The payment by the Trustee to

Movant shall be $130.00 per month.       Beginning on November 1, 2018, Debtor shall pay all future

monthly mortgage payments as and when due.              These payments shall be governed by Strict

Compliance provisions as detailed below.

       The Motion for Relief from Stay filed by Movant is hereby conditionally denied. However,

should the Debtor default under the mortgage agreement between the parties beginning November 1,

2018, the Motion for Relief from Stay is granted if the Movant gives the Debtor, and the Debtor`s

attorney twenty (20) days written notice of opportunity to cure. If the default is not cured within

twenty (20) days from the date the notice is issued, then the stay shall lift without further order of the

Court. Further, Movant is allowed to communicate with the Debtor any communication required under

the note and mortgage or under state law. Waiver of default shall not constitute waiver of subsequent


     Case 18-30547        Doc 38    Filed 10/15/18 Entered 10/15/18 10:08:48            Desc Main
                                      Document     Page 2 of 4
default. The Debtor is responsible for reasonable attorney fees involved in the enforcement of this

order.

                                    ###END OF ORDER###



Prepared and Submitted by:

/s/ Jacob Mauldin
Jacob Mauldin
AL State Bar No. ASB-7826-B44M
Rubin Lublin, LLC
100 Concourse Parkway, Suite 115
Birmingham, AL 35244
(877) 813-0992
jmauldin@rubinlublin.com
Attorney for Creditor



Consented to by:

/s/ Gary A. Backus
Gary A. Backus, Esq.
AL State Bar No. ASB-0680-B50G
Backus Law Group
PO Box 1804
Montgomery, AL 36102
334-265-0800
gacbackus@gmail.com
Attorney for Debtor

No Opposition to by:

/s/ Jessica P. Trotman
Jessica P. Trotman for Sabrina L. McKinney
P. O. Box 173
Montgomery, AL 36101
334-262-8371
13trustee@ch13mdal.com
Standing Chapter 13 Trustee




     Case 18-30547     Doc 38     Filed 10/15/18 Entered 10/15/18 10:08:48        Desc Main
                                    Document     Page 3 of 4
                                      DISTRIBUTION LIST



Gabrielle Swindle
224 County Road 53
Clanton, AL 35045

Gary A. Backus, Esq.
Backus Law Group
PO Box 1804
Montgomery, AL 36102

Sabrina L. McKinney, Trustee
P. O. Box 173
Montgomery, AL 36101

Jacob Mauldin, Esq.
Rubin Lublin, LLC
100 Concourse Parkway, Suite 115
Birmingham, AL 35244




     Case 18-30547     Doc 38      Filed 10/15/18 Entered 10/15/18 10:08:48   Desc Main
                                     Document     Page 4 of 4
